NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	One of the Information Disclosure Statements, submitted on 02/02/2018 and originally considered on 11/02/2020, contained an incomplete/incorrect document no., i.e. 20170254 which was provided under “U.S.PATENTS” section. The incorrect document number was crossed out, and the correct document no. i.e. U.S. Pat. App. Pub. No. 2017/0254153 to Bird et al. was not added to “U.S. PATENT APPLICATION PUBLICATIONS” in the same IDS document (see attached). 

Reasons for Allowance
Claims 17-35 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a cutting element, comprising: a supporting substrate comprising WC particles dispersed in a homogenized binder comprising Co within a range extending from 83 wt % Co to 98.75 wt % Co, W, C, and one or more of Al, Be, Ga, Ge, Si, and Sn; and a cutting table directly attached to an end of the supporting substrate, and comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitates.

U.S. Patent Application Publication No. 2017/0254153 to Bird et al., which was cited in the IDS filed on 02/02/2018 with an incomplete document no., although disclose the presence of к–carbide phase in the diamond body, fail to disclose the presence of specifically 83 wt % Co to 98.75 wt % Co in the binder of the substrate or the presence of from specifically 0.25 wt % C to 2 wt % C in the binder of the substrate. As such, the reference does not disclose or suggest the cumulative limitations of independent claims. 
It should be noted that allowable subject matter, as identified in the previous Office action, was incorporated into the independent claims 17 and 42. Further search did not result in any references anticipating or rendering the claims obvious.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731